DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 10 are objected to because of the following informalities: Claim 8 recites “X90” and “X50” which should be “X90” and “X50”. Claim 8 recites “X90 of at most 22 µm” which should be “X90, of at most 22 µm” Claim 10 should recite “A sintered component made according to the process of claim 9”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 2 recites “other compounds at most 1% by weight”. There is insufficient support in the specification for this limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the maximum particle size”. There is insufficient antecedent basis for this limitation. It is further unclear whether the properties recited in claim 2 refer to the iron-based powder, the atomized iron powder, or the copper particles. For purposes of examination, it is presumed to refer to the iron-based powder.
Claim 3 recites “the quotation between [the Cu content] and [the Cu content]”. This limitation is indefinite. The definition of quotation in the context of this limitation puts forth no ascertainable meaning. It appears that the number arrived at is a ratio or quotient and the claim has been interpreted as such. 
Claims 6-7 recite “optionally graphite up to 1.5% weight and when graphite is present the content is 0.3-1.5 weight% of lubricant”. The limitation “the content” lacks sufficient antecedent basis. In addition, it is unclear whether lubricant and graphite are 
Claim 8 recites “classifying into desired particle size”. It is not clear what is meant by “classifying” in the context of the claim language. The definition of “classify” in the context of this limitation does not put forth an easily ascertainable meaning. For example, does classify require separation of the particles into desired and undesired particle size, or does it only require a mental step of classifying?
Claim 9 recites “a hardening process such as case hardening, through hardening…” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, the examples have been ignored.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US 2010/0154588).
Regarding claim 1, Berg teaches an iron based powder consisting of iron-based powder having particles of copper diffusion bonded to the surface thereof (¶ 16). The copper is present in an amount of 0.5-2.5 wt% of the powder (¶ 16). This range overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 
Regarding claims 6-7, Berg teaches the iron-based powder composition may include 0.4-0.9 wt% graphite and 0.01-1.0 wt% other lubricant (¶ 17). As Berg does not recite other components, the balance is the iron-based powder. These ranges lie within the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10, Berg teaches making a sintered component using the powder by compacting at a pressure of 400-800 MPa (¶ 44) and then sintering the compact at a temperature of 1050°C to 1200°C (¶ 45). The examples give sintering time of 30 minutes in a reducing atmosphere (¶ 52). Berg also teaches sinter hardening (¶ 56), which is a hardening process that takes place during the cooling after sintering.
Claims 2-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US 2010/0154588), as applied to claims 1 and 10, further in view of Larsson (US 2010/0054982).
Regarding claim 2, the limitations of claim 1 have been addressed above. Berg discloses 95% of the iron-based powder having a particle size of less than about 180 µm (¶ 48) and has an oxygen content of at most 0.25 wt%, preferably at most 0.15 wt% (¶ 16). Berg does not expressly disclose an apparent density or particle ratio below 45 µm. Larsson teaches iron-based powder with diffusion-bonded copper particles for sintering (¶ 9). Larsson teaches that suitable iron powder has apparent densities ranging from 2.30 g/cm3 to 2.98 g/cm3 and that particle ratios having a size below 45 µm is 3%-23% (¶¶ 28-32). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use iron powder of Larsson in 
Regarding claim 3, the limitations of claim 1 have been addressed above. Berg does not expressly teach the claimed ratio of Cu content between particles of different sizes. However, Larsson teaches that copper powder having a X50 of 1-10 µm are suitable for diffusion bonding to iron powder (¶ 33). Because Berg does not teach a size for the copper particle, it would have been obvious at the effective time of filing for one of ordinary skill in the art to use copper powder having the size disclosed by Larsson in the powder of Berg because these sized powders are seen as conventional in the prior art. According to the instant specification, copper powder having a X50 of at most 15 µm, preferably at most 11 µm (¶ 23) is able to achieve the claimed SSF factor for diffusion bonded powder (see Table 3). Accordingly, one of ordinary skill in the art would expect that the prior art combination has the claimed SSF factor, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 4-5, the limitations of claim 1 have been addressed above. One of ordinary skill in the art would expect the powder of the prior art combination to have the claimed properties when sintered, absent objective evidence to the contrary, given the similarity in composition and particle size between the prior art combination and the claimed powder (see discussion of claims 1-3 above). See MPEP 2112.
Regarding claims 11-12, the limitations of claim 10 have been addressed above. One of ordinary skill in the art would expect the powder of the prior art combination to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larsson (US 2011/0252922) and Berg (US 2016/0114392) could have been relied upon in a prior art rejection but such a rejection would have been cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784